      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 1 of 50




   BARRACK RODOS & BACINE
 1 STEPHEN R. BASSER (121590)

 2 SAMUEL M. WARD (216562)
   One America Plaza
 3 600 West Broadway, Suite 900
   San Diego, CA 92101
 4 Telephone: (619) 230-0800
   Facsimile: (619) 230-1874
 5 E-mail: sbasser@barrack.com

 6         sward@barrack.com

 7

 8 Attorneys for Plaintiff
   [Additional counsel on signature page]
 9

10                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
11                                      OAKLAND DIVISION
                                             )
12   AUTUMN ELLISON, Individually            ) Case No.
     and on Behalf of All Others Similarly   )
13   Situated,                               ) CLASS ACTION COMPLAINT FOR:
                                             )
14                                Plaintiff, ) (1) NEGLIGENT MISREPRESENTATION;
      v.                                     ) (2) VIOLATIONS OF THE CALIFORNIA
15                                           ) CONSUMER LEGAL REMEDIES ACT;
     Plum, PBC, and Plum, Inc., Delaware     ) (3) VIOLATIONS OF THE CALIFORNIA
16   corporations,                           ) FALSE ADVERTISING LAW;
                                             ) (4) VIOLATIONS OF THE CALIFORNIA
17                                           ) UNFAIR COMPETITION LAW;
                               Defendants. ) (5) BREACH OF EXPRESS WARRANTY;
18                                           ) (6) BREACH OF IMPLIED WARRANTY;
                                             ) (7) UNJUST ENRICHMENT;
19                                           ) (8) FRAUDULENT
                                             ) MISREPRESENTATION; AND
20                                           ) (9) FRAUD BY OMISSION.
                                             )
21                                           ) DEMAND FOR JURY TRIAL
                                             )
22

23

24

25

26

27

28
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 2 of 50




 1          1.      Plaintiff Autumn Ellison, (“Plaintiff”), individually and on behalf of all others

 2 similarly situated, by and through her undersigned attorneys, brings this Class Action Complaint

 3 against Defendant Plum, PBC and Defendant Plum, Inc. (collectively “Defendants”), for their

 4 negligent, reckless, and/or intentional practice of misrepresenting and failing to fully disclose in

 5 their packaging, advertising, and statements the presence of arsenic, cadmium, lead, or mercury

 6 (collectively “Heavy Metals”) and/or perchlorate, or other undesirable toxins or contaminants

 7 existing in their baby food products sold throughout Oregon and the United States. Plaintiff seeks

 8 both injunctive and monetary relief on behalf of the proposed Class (as defined herein), including

 9 requiring full disclosure of all such substances in their marketing, advertising, and packaging and

10 restoring monies to the members of the proposed Class. Plaintiff alleges the following based upon

11 personal knowledge as well as investigation by their counsel, and as to all other matters, upon

12 information and belief (Plaintiff believes that substantial evidentiary support will exist for the

13 allegations set forth herein after a reasonable opportunity for discovery).

14                                    NATURE OF THE ACTION

15          2.      Parents like Plaintiff trust manufacturers like Defendants to sell baby food that is

16 healthy, nutritious, and free from harmful toxins, contaminants, and chemicals. They certainly

17 expect the food they feed their infants and toddlers to be free from Heavy Metals or perchlorate,

18 substances known to have significant and dangerous health consequences.

19          3.      Consumers lack the scientific knowledge necessary to determine whether the

20 Defendants’ products do in fact contain Heavy Metals, perchlorate, or other undesirable toxins or

21 contaminants, or to ascertain the true nature of the ingredients and quality of the products.
22 Reasonable consumers therefore must and do rely on Defendants to honestly report what their

23 products contain.
24          4.      Defendants manufacture, market, advertise, label, distribute, and sell baby food

25 products under the brand name Plum Organics throughout the United States, including both the

26 State of Oregon and in this District.

27
28
                                               -1-
                                     CLASS ACTION COMPLAINT
         Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 3 of 50




 1            5.     Defendants state they use “organic, non-GMO, whole and simple ingredients” and

 2 their products are “always made without genetically modified ingredients.”1 Defendants state that

 3 their mission is “to nourish little ones with the very best food from the very first bite.”2

 4            6.     Defendants’ packaging, marketing, and advertising emphasize the inclusion of

 5 quality and safe ingredients, their commitment to organic food, the absence of any unnatural

 6 ingredients, and the safety of their products for human infant consumption. Yet nowhere do

 7 Defendants disclose that the Baby Foods3 include Heavy Metals, perchlorate, or other ingredients

 8 that do not conform to the labels, packaging, advertising, and statements.

 9            7.     Indeed, the Baby Foods have been shown to contain significant levels of arsenic,

10 cadmium, lead, mercury, and/or perchlorate - all known to pose health risks to humans, and

11 particularly to infants.4

12            8.     Despite this, Defendants warrant, promise, represent, mislead, market, and/or

13 advertise that the Baby Foods are free of any Heavy Metals, perchlorate, and/or unnatural

14 ingredients by making assurances that the foods are high quality and safe for infant consumption.

15

16   1
         https://www.plumorganics.com/food-philosophy/ (last accessed March 9, 2021).
17   2
         https://www.plumorganics.com/faqs/ (last accessed March 10, 2021).
18
     3
     The phrase “Baby Foods” collectively refers to the following Plum Organics products: Just Sweet
19 Potato Organic Baby Food; Just Peaches Organic Baby Food; Just Prunes Organic Baby Food;
   Apple & Carrot Organic Baby Food; Apple, Raisin, & Quinoa Organic Baby Food; Pumpkin,
20 Banana, Papaya, & Cardamom Organic Baby Food; Pear, Purple Carrot, & Blueberry Organic

21 Baby Food; Pear, Spinach, & Pea Organic Baby Food; Mighty 4 Blends- Banana, Blueberry, Sweet
   Potato, Carrot, Greek Yogurt & Millet Tots Pouch and Banana, Kiwi, Spinach, Greek Yogurt &
22 Barley Tots Pouch; Little Teethers Organic Multigrain Teething Wafers- Banana with Pumpkin
   and Blueberry; Mighty Morning Bar- Blueberry Lemon and Apple Cinnamon; Butternut Squash,
23 Carrot, Chickpea & Corn Organic Baby Food; Apple with Spinach Super Puffs; Mango with Sweet
   Potato Super Puffs; Mighty Snack Bars- Blueberry and Strawberry; Teensy Snacks- Berry.
24 Discovery may reveal additional products that also contain levels of Heavy Metals, perchlorate, or

25 other undesirable toxins or contaminants. Plaintiff reserves the right to include any such products
   in this action.
26
   4
       See Healthy Babies Bright Futures’ report: What’s in My Baby’s Food?
27 https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-
   04/BabyFoodReport_ENGLISH_R6.pdf (last accessed March 10, 2021); Table 1.
28
                                                  -2-
                                    CLASS ACTION COMPLAINT
         Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 4 of 50




 1            9.     Defendants claim they place the safety of their customers above all else, and that

 2 their Baby Foods are organic, in direct contradiction to the true nature of their contents, which

 3 include Heavy Metals, perchlorate, or other undesirable toxins or contaminants.5

 4            10.    It was recently revealed on information and belief that Defendants were knowingly,

 5 recklessly, and/or negligently selling the Baby Foods that contain arsenic, cadmium, lead, mercury,

 6 and/or perchlorate.

 7            11.    A recent report by the U.S. House of Representatives’ Subcommittee on Economic

 8 and Consumer Policy, Committee on Oversight and Reform reveals that parents’ trust has been

 9 violated. Ex. 1. The Subcommittee’s investigation of the seven largest baby food manufacturers in

10 the United States, including Defendants, was spurred by “reports alleging high levels of toxic

11 heavy metals in baby foods” and the knowledge that “[e]ven low levels of exposure can cause

12 serious and often irreversible damage to brain development.” Ex. 1 at 2.

13            12.    The Subcommittee’s report revealed that “[i]nternal company standards permit

14 dangerously high levels of toxic heavy metals, and … that the manufacturers have often sold foods

15 that exceeded these levels.” Ex. 1 at 4. “[E]ven limited independent testing has revealed the

16 presence of toxic heavy metals in [Defendants’] baby food.” Ex. 1 at 45.

17            13.    Defendants know their customers trust the quality of their products and that they

18 expect Defendants’ products to be free of Heavy Metals, perchlorate, and other undesirable toxins

19 or contaminants. They also know that certain consumers seek out and wish to purchase premium
20 baby foods that possess high quality ingredients free of toxins, contaminants, or chemicals and that

21 these consumers will pay more for baby foods they believe possess these qualities than for baby
22 foods they do not believe possess these qualities.

23            14.    As such, Defendants’ promises, warranties, pricing, statements, claims, packaging,
24 labeling, marketing, and advertising (hereinafter collectively referred to as “Marketing” or

25 “Claims”) center on representations and pictures that are intended to, and do, convey to consumers

26

27
     5
         https://www.plumorganics.com/faqs/ (last accessed March 9, 2021).
28
                                                -3-
                                      CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 5 of 50




 1 that their baby food, including their Baby Foods, possess certain qualities and characteristics that

 2 justify a premium price.

 3          15.    No reasonable consumer seeing Defendants’ Marketing would expect the Baby

 4 Foods to contain Heavy Metals, perchlorate, or other undesirable toxins or contaminants.

 5 Furthermore, reasonable consumers, like Plaintiff, would consider the mere inclusion of Heavy

 6 Metals, perchlorate, or other undesirable toxins or contaminants a material fact when considering

 7 what baby food to purchase.

 8          16.    Defendants intended for consumers to rely on their Marketing, and reasonable

 9 consumers did in fact so rely. However, Defendants’ Marketing is deceptive, misleading, unfair,

10 and/or false because, among other things, the Baby Foods include undisclosed levels of Heavy

11 Metals, perchlorate, or other undesirable toxins or contaminants.

12          17.    Defendants’ Baby Foods do not have a disclaimer regarding the presence of Heavy

13 Metals, perchlorate, or other undesirable toxins or contaminants that would inform consumers that

14 the foods contain Heavy Metals, perchlorate, or other undesirable toxins or contaminants and/or

15 that Heavy Metals, perchlorate, or other undesirable toxins or contaminants can accumulate over

16 time in a child’s body to the point where poisoning, injury, and/or disease can occur.

17          18.    Defendants’ wrongful Marketing, which includes misleading, deceptive, unfair,

18 and false Marketing and omissions, allowed them to capitalize on, and reap enormous profits from,

19 consumers who paid the purchase price or a price premium for Baby Foods that were not sold as
20 advertised. Defendants continue to wrongfully induce consumers to purchase their Baby Foods

21 that are not as advertised.
22          19.    Plaintiff brings this proposed consumer class action individually and on behalf of

23 all other members of the Nationwide Class and Oregon Class (as defined herein), who, from the
24 applicable limitations period up to and including the present, purchased for use and not resale any

25 of Defendants’ Baby Foods.

26                                  JURISDICTION AND VENUE

27          20.    This Court has original jurisdiction over all causes of action asserted herein under

28 the Class Fairness Act, 28 U.S.C. §1332(d)(2), because the matter in controversy exceeds the sum
                                                 -4-
                                   CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 6 of 50




 1 or value or $5,000,000 exclusive of interest and costs and more than two-thirds of the Class resides

 2 in states other than the state in which Defendants are citizens and in which this case is filed, and

 3 therefore any exemptions to jurisdiction under 28 U.S.C. §1332(d)(2) do not apply.

 4          21.     Venue is proper in this Court pursuant to 28 U.S.C. §1391, because many of the

 5 acts and transactions giving rise to this action occurred in this district, and Defendants conduct

 6 substantial business in this district and are headquartered in this district. Defendants have

 7 intentionally availed themselves of the laws and markets of this district, and Defendants are subject

 8 to personal jurisdiction in this district.

 9                                              THE PARTIES

10          22.     Plaintiff Autumn Ellison (“Plaintiff Ellison”) is, and at all times relevant hereto has

11 been, a citizen of the state of Oregon. She purchased the Baby Foods, specifically the Plum

12 Organics Peach Banana & Apricot and Plum Organic Pear Purple Carrot and Blueberry for her

13 minor child from December 2020 to February 2021.

14          23.     Plaintiff Ellison believed she was feeding her minor child healthy, nutritious food.

15 Prior to purchasing the Baby Foods and was aware of and relied upon the nutritional claims on the

16 packaging, including “organic” representations, when deciding to purchase the Baby Foods.

17 During the time she purchased and fed her minor child the Baby Foods, and due to the false and

18 misleading claims and omissions by Defendants, she was unaware the Baby Foods contained or

19 may contain any level of Heavy Metals, perchlorate, or other undesirable toxins or contaminants,
20 and would not have purchased the food if that information had been fully disclosed.

21          24.     As the result of Defendants’ negligent, reckless, and/or knowingly deceptive

22 conduct as alleged herein, Plaintiff was injured when she paid the purchase price or a price

23 premium for the Baby Foods that did not deliver what they promised. Plaintiff paid the purchase
24 price on the assumption that the labeling of the Baby Foods was accurate and that they was free of

25 Heavy Metals, perchlorate, or other undesirable toxins or contaminants, and was safe to ingest.

26 Plaintiff would not have paid this money had she known that the Baby Foods contained or may

27 contain any level of Heavy Metals, perchlorate, or other undesirable toxins or contaminants.
28 Further, should Plaintiff encounter the Baby Foods in the future, she could not rely on the
                                               -5-
                                  CLASS ACTION COMPLAINT
         Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 7 of 50




 1 truthfulness of the Marketing, absent corrective changes to the packaging and advertising of the

 2 Baby Foods. Damages can be calculated through expert testimony at trial.

 3             25.   Defendant Plum, PBC was founded in 2007 and is incorporated in Delaware. Its

 4 headquarters are located at 1485 Park Avenue, Suite 200, Emeryville, California. Defendant Plum,

 5 PBC Terms of Use as being “governed by and construed in accordance with the laws of the State

 6 of California,” and states exclusive jurisdiction and venue is in Alameda County.6 Additionally,

 7 under “How to Contact Us,” Defendant Plum, PBC lists its address at 1485 Park Avenue, Suite

 8 200, in Emeryville, California.7

 9             26.   Defendant Plum, Inc. (doing business as “Plum Organics”) is incorporated in

10 Delaware with its headquarters and principal place of business located at 1485 Park Avenue,

11 Emeryville, California.

12             27.   Defendants formulate, develop, manufacture, distribute, market, advertise, and sell

13 the Baby Foods under the Plum Organics name throughout the United States, including in Oregon

14 and this District, during the Class Period (defined below). Defendants created, allowed, negligently

15 oversaw, and/or authorized the unlawful, fraudulent, unfair, misleading, and/or deceptive

16 promotion and advertising for the Baby Foods. Defendants are also responsible for sourcing

17 ingredients, manufacturing the products, and conducting all relevant quality assurance protocols,

18 including testing of the ingredients and finished baby foods.

19             28.   The Marketing for the Baby Foods, relied upon by Plaintiff, was prepared,
20 reviewed, and/or approved by Defendants and their agents at their headquarters in California and

21 was disseminated by Defendants and their agents through marketing, advertising, packaging, and
22 promotion that contained the misrepresentations alleged herein. The Marketing for the Baby

23 Foods was designed to encourage consumers to purchase the Baby Foods and reasonably misled
24 the reasonable consumer, i.e., Plaintiff and the Class members, into purchasing the Baby Foods.

25

26
     6
         https://www.plumorganics.com/terms-of-use/ (last accessed March 10, 2021).
27
     7
         Id.
28
                                                -6-
                                      CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 8 of 50




 1         29.    Defendants’ Products are divided into groups according to the targeted infant or

 2 toddler age and/or type of food product. For example, there are five groups designated for the

 3 youngest infants: Stage 1 (4+ months old), Stage 2 (6+ months old), Stage 3 (6+ months old),

 4 Super Puffs®, and Little Teethers.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21
22

23
24

25

26

27
28
                                            -7-
                                  CLASS ACTION COMPLAINT
     Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 9 of 50




 1

 2

 3

 4

 5

 6

 7

 8

 9

10       30.   The Baby Foods, at a minimum, include:

11             a) Just Sweet Potato Organic Baby Food:

12

13

14

15

16

17

18

19             b) Just Peaches Organic Baby Food:
20

21
22

23
24

25

26

27
28
                                        -8-
                              CLASS ACTION COMPLAINT
     Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 10 of 50




 1             c) Just Prunes Organic Baby Food:

 2

 3

 4

 5

 6

 7

 8

 9

10             d) Apple & Carrot Organic Baby Food:

11

12

13

14

15

16

17

18

19
               e) Pear, Purple Carrot, & Blueberry Organic Baby Food:
20

21
22

23
24

25

26

27
28
                                         -9-
                               CLASS ACTION COMPLAINT
     Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 11 of 50




 1             f) Pear, Spinach, & Pea Organic Baby Food:

 2

 3

 4

 5

 6

 7

 8

 9

10             g) Butternut Squash, Carrot, Chickpea & Corn Organic Baby Food:

11

12

13

14

15

16

17

18

19             h) Pumpkin, Banana, Papaya, and Cardamom Organic Baby Food:
20

21
22

23
24

25

26

27
28
                                       - 10 -
                              CLASS ACTION COMPLAINT
     Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 12 of 50




 1             i) Apple, Raisin, & Quinoa Organic Baby Food:

 2

 3

 4

 5

 6

 7

 8

 9

10             j) Little Teethers Organic Multigrain Teething Wafers- Banana with Pumpkin:

11

12

13

14

15

16

17

18             k) Little Teethers Organic Multigrain Teething Wafers- Blueberry

19
20

21
22

23
24

25

26

27
28
                                        - 11 -
                               CLASS ACTION COMPLAINT
     Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 13 of 50




 1             l) Mighty Morning Bar- Blueberry Lemon

 2

 3

 4

 5

 6

 7

 8

 9

10             m) Mighty Morning Bar- Apple Cinnamon

11

12

13

14

15

16

17

18             n) Mighty Snack Bar- Blueberry:

19
20

21
22

23
24

25

26

27
28
                                       - 12 -
                              CLASS ACTION COMPLAINT
     Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 14 of 50




 1             o) Mighty Snack Bar- Strawberry:

 2

 3

 4

 5

 6

 7

 8

 9             p) Mighty 4 Blends- Banana, Blueberry, Sweet Potato, Carrot, Greek Yogurt &

10                Millet Tots Pouch:

11

12

13

14

15

16

17

18             q) Mighty 4 Blends- Banana, Kiwi, Spinach, Greek Yogurt & Barley Tots Pouch:

19
20

21
22

23
24

25

26

27
28
                                       - 13 -
                              CLASS ACTION COMPLAINT
     Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 15 of 50




 1             r) Super Puffs- Apple with Spinach:

 2

 3

 4

 5

 6

 7

 8

 9

10             s) Super Puffs- Mango with Sweet Potato:

11

12

13

14

15

16

17

18

19             t) Teensy Snacks- Berry
20

21
22

23
24

25

26

27
28
                                        - 14 -
                               CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 16 of 50




 1                                    FACTUAL ALLEGATIONS

 2     I.   A Congressional Investigation Found the Presence of Heavy Metals in Baby Foods
 3          31.    On February 4, 2021, the U.S. House of Representatives’ Subcommittee on
 4 Economic and Consumer Policy, Committee on Oversight and Reform, published a report

 5 detailing its findings that Heavy Metals—including arsenic, cadmium, lead, and mercury—were

 6 present in “significant levels” in numerous commercial baby food products. Ex. 1.

 7          32.    Plum was one of the baby food manufacturers from whom the Subcommittee
 8 requested internal documents and test results, but “refused to cooperate with the Subcommittee’s

 9 investigation,” and refused to produce its testing standards and specific test results but instead

10 produced a spreadsheet that “self-declared” that every product met criteria for each of the Heavy

11 Metals, while declining to state what the criteria were. Ex. 1.

12

13

14

15

16

17

18

19
20

21
22

23          33.    Defendants described every product listed as “meets criteria” without identifying
24 what that criteria is. Ex. 1. The Subcommittee found Defendants’ “grading” concerning and

25 misleading as it “raises questions about what [Defendants’] other thresholds actually are, and

26 whether they exist.” Ex. 1.

27
28
                                              - 15 -
                                     CLASS ACTION COMPLAINT
         Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 17 of 50




 1             34.   The investigation found that, when baby food manufacturers were left to self-

 2 regulate and establish their own Heavy Metals standards, they routinely failed to abide by their

 3 own standards. Ex. 1.

 4             35.   In its conclusion, the Subcommittee stressed the danger associated with the

 5 presence of Heavy Metals in baby food: “These toxic heavy metals pose serious health risks to

 6 babies and toddlers. Manufacturers knowingly sell these products to unsuspecting parents, in spite

 7 of internal company standards and test results, and without any warning labeling whatsoever.” Ex.

 8 1.

 9             36.   In Defendants’ published response to the Subcommittee’s Report, they stated, “We

10 are confident in the safety and quality of our products. Our top priority is to serve children healthy,

11 nutritious food made from the best ingredients. We want to assure you that Plum’s products are

12 safe (and delicious) to eat!”8

13             37.   However, under the FAQs section, Defendants fail to describe their “protocol for

14 evaluating heavy metals in products” and simply claims they look to guidance from leading health

15 and regulatory bodies, while also failing to identify the “healthy and regulatory bodies.”9

16       II.   Defendants Falsely Marketed Their Baby Foods as Healthy While Omitting Any
               Mention of Heavy Metals
17
               38.   Defendants package, label, market, advertise, formulate, manufacture, distribute,
18
     and sell their Baby Foods throughout the United States, including California.
19
               39.   Defendants’ advertised mission is to “nourish little ones with the very best food
20
     from the very first bite.”10 Defendants repeatedly tout their commitment to and use of organic and
21
     non-GMO ingredients in their products, including the Baby Foods.11
22

23   8
         https://www.plumorganics.com/faqs/ (last accessed March 9, 2021).
24   9
         Id.
25   10
         Plum Organics Mission Highlights, Fiscal Year 2018.                     Available at
26 https://www.plumorganics.com/wp-content/uploads/2019/05/Plum_MissionReport2018.pdf (last
   accessed March 9, 2021).
27
   11
      https://www.plumorganics.com/food-philosophy/ (last accessed March 10, 2021).
28
                                              - 16 -
                                 CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 18 of 50




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14            40.     Defendants also claim their “top priority” is “to serve children healthy, nutritious

15 food made from the best ingredients.”12

16            41.     Defendants tout their commitment to organic, healthy food, the “very best food.”13

17

18

19
20

21
22

23
24

25   12
          https://www.plumorganics.com/faqs/ (last accessed March 9, 2021).
26
     13
        Plum Organics Mission Highlights, Fiscal Year 2018.                 Available at
27 https://www.plumorganics.com/wp-content/uploads/2019/05/Plum_MissionReport2018.pdf (last
   accessed March 9, 2021).
28
                                             - 17 -
                                CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 19 of 50




 1              42.   Defendants even state, “Our recipes always begin with organic, non-GMO

 2 ingredients from real foods like fruits, vegetables, whole grains, and proteins.”14

 3              43.   Defendants also promote their Baby Foods as organic and free from unnatural

 4 ingredients in order to place their products within the premium category of baby food.

 5              44.   Defendants also claim to have a “comprehensive quality and food safety program”

 6 where they “go beyond standard regulatory compliance to ensure integrity of our products,” which

 7 includes “strict ingredient requirements” and “regular supplier audits.”15

 8              45.   Based on Defendants’ decision to advertise, label, and market their Baby Foods as

 9 healthy, nutritious, organic, “made from the best ingredients,” safe for consumption, and including

10 “only” the healthy fruits, vegetables, or grains pictured on the label, they had a duty to ensure that

11 these statements and the message portrayed by the labels’ imagery were true and not misleading.

12 As such, Defendants knew or should have known the Baby Foods included nondisclosed levels of

13 Heavy Metals, perchlorate, or other undesirable toxins or contaminants and that these toxins can

14 accumulate over time.

15              46.   The Baby Foods are available at numerous retail and online outlets. The Baby

16 Foods are widely advertised, and Defendants include a Vice President of Brand and Marketing on

17 their Executive Team.

18              47.   As discussed above, the Marketing of the Baby Foods also fails to disclose they

19 contain or may contain any level of Heavy Metals, perchlorate, or other undesirable toxins or
20 contaminants. Defendants intentionally omitted these contaminants in order to induce and mislead

21 reasonable consumers to purchase their Baby Foods.
22              48.   As a result of Defendants’ omissions, a reasonable consumer would have no reason

23 to suspect the presence of Heavy Metals, perchlorate, or other undesirable toxins or contaminants
24 in the Baby Foods without conducting his or her own scientific tests or reviewing third party

25 scientific testing of these products.

26
     14
         https://web.archive.org/web/20200922014219/https://www.plumorganics.com/ingredients-
27 glossary/ (last accessed March 10, 2021).
28   15
          Id.
                                               - 18 -
                                      CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 20 of 50




     III.   Due to the Presence of Heavy Metals and/or Perchlorate in the Baby Foods,
 1          Defendants’ Marketing and Omissions are Misleading
 2          A.     Heavy Metals
 3          49.    At all times during the Class Period, Defendants knew or should have known the
 4 Baby Foods contained or may contain Heavy Metals and were not sufficiently tested for the

 5 presence of Heavy Metals.

 6          50.    Defendants’ Baby Foods contained or may contain Heavy Metals due to
 7 Defendants’ failure to monitor for their presence in the ingredients and finished products.

 8 Defendants were aware of this risk and failed to disclose it to Plaintiff and the Class.

 9          51.    Defendants knew that Heavy Metals are a potentially dangerous contaminant that
10 poses health risks to infants and children. Defendants knew or should have known the standards

11 for the presence of Heavy Metals in baby food have become increasingly stringent in recent years.

12          52.    Defendants knew or should have known that they owed consumers a duty of care
13 to prevent, or at the very least, minimize the presence of Heavy Metals in the Baby Foods to the

14 extent reasonably possible.

15          53.    Defendants knew or should have known they owed consumers a duty of care to
16 adequately test for Heavy Metals in the Baby Foods.

17          54.    Defendants knew consumers purchased the Baby Foods based on the reasonable
18 expectation that Defendants manufactured the Baby Foods to the highest standards. Based on this

19 expectation, Defendants knew or should have known consumers reasonably inferred that
20 Defendants would hold the Baby Foods to the highest standards for preventing the inclusion of

21 Heavy Metals in the Baby Foods and for the Heavy Metals testing of the ingredients in the Baby
22 Foods as well as the final product.

23          55.    A recent Congressional report from the Subcommittee on Economic and Consumer
24 Policy found that many of the products produced by the country’s largest commercial baby food

25 manufacturers “contain significant levels of toxic heavy metals, including arsenic, lead, cadmium

26 and mercury, which can endanger infant neurological development.”16

27
     16
    Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
28 Warn Consumers of Risk, The Washington Post (Feb. 4, 2021), available at
                                           - 19 -
                               CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 21 of 50




 1          56.     The Food and Drug Administration (“FDA”) and the World Health Organization

 2 (“WHO”) have declared arsenic, lead, cadmium, and mercury “dangerous to human health,

 3 particularly to babies and children, who are most vulnerable to their neurotoxic effects.” Ex. 1 at

 4 2.

 5          57.     Arsenic, lead, mercury, and cadmium- four heavy metals found in the Baby Foods-

 6 are neurotoxins, or poisons which affect the nervous system. Exposures to these four heavy metals

 7 “diminish quality of life, reduce academic achievement, and disturb behavior, with profound

 8 consequences for the welfare and productivity of entire societies.”17

 9          58.     The four heavy metals “can harm a baby’s developing brain and nervous system”

10 and cause negative impacts such as “the permanent loss of intellectual capacity and behavioral

11 problems like attention-deficit hyperactivity disorder (ADHD).”18 Even in trace amounts found in

12 food, these heavy metals can alter the developing brain and erode a child’s intelligence quotient

13 (“IQ”). Ex. 1 at 1.

14          59.     Research continues to confirm that exposures to food containing arsenic, lead,

15 mercury, and cadmium causes “troubling risks for babies, including cancer and lifelong deficits in

16 intelligence[.]”19

17 Arsenic

18          60.     The Baby Foods may contain arsenic, which when children are exposed to it early

19 in life, causes “cognitive deficits among school-age children exposed early in life, and neurological
20 problems in adults who were exposed to arsenic-poisoned milk as infants.”20 “There is no evidence

21
   https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ (last accessed
22 Feb. 10, 2021).

23   17
         Healthy Babies Bright Futures report, What’s in My                            Baby’s     Food,
24 https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-
   04/BabyFoodReport_ENGLISH_R6.pdf at 13 (last accessed March 10, 2021).
25
   18
      Id. at 6.
26
   19
      Id. at 1.
27
   20
      Id. at 3.
28
                                               - 20 -
                                 CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 22 of 50




 1 that the harm caused by arsenic is reversible.”21 Inorganic arsenic is highly toxic and a known

 2 cause of human cancers.           Arsenic exposure can also cause respiratory, gastrointestinal,

 3 hematological, hepatic, renal, skin, neurological and immunological effects, and damage

 4 children’s central nervous systems and cognitive development.22

 5              61.   Based on the risks associated with exposure to higher levels of arsenic, both the

 6 U.S. Environmental Protection Agency (“EPA”) and U.S. Food and Drug Administration (“FDA”)

 7 have set limits concerning the allowable limit of arsenic at 10 parts per billion (“ppb”) for human

 8 consumption in apple juice (regulated by the FDA) and drinking water (regulating by the EPA as

 9 a maximum contaminant level).

10              62.   Moreover, the FDA has set the maximum allowable arsenic levels in bottled water

11 at 10 ppb of inorganic arsenic.23 The FDA is also considering limiting the action level for arsenic

12 in infant rice cereals to 100 ppb.24

13              63.   Again, Defendants did not cooperate with the Subcommittee’s investigation and

14 refused to produce their testing standards and specific test results. Ex. 1 at 2. Defendants instead

15

16

17

18

19   21
          Id.
20   22
      U.S. House of Representatives Staff Report by the Subcommittee on Economic and Consumer
21 Policy,  Committee on Oversight and Reform: “Baby foods are tainted with dangerous levels or
   arsenic,       lead,       cadmium,         and        mercury.”               Available      at
22 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-02-
   04%20ECP%20Baby%20Food%20Staff%20Report.pdf (last accessed February 4, 2021).
23
   23
      Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
24 Warn Consumers of Risk, The Washington Post (Feb. 4, 2021), available at

25 https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ (last accessed
   Feb. 10, 2021).
26
   24
      FDA, Draft Guidance for Industry: Inorganic Arsenic in Rice Cereals for Infants: Action Level
27 (Apr. 2016), https://www.fda.gov/downloads/Food/GuidanceRegulation/GuidanceDocuments
   RegulatoryInformation/UCM493152.pdf (last accessed Feb. 10, 2021).
28
                                                 - 21 -
                                    CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 23 of 50




 1 produced a spreadsheet that “self-declared” that every product met criteria for each of the Heavy

 2 Metals, while declining to state what the criteria were.25

 3 Cadmium

 4              64.   The Baby Foods may also contain cadmium, which has been shown to cause

 5 anemia, liver disease, and nerve or brain damage in animals that eat or drink it.

 6              65.   Cadmium is linked to neurotoxicity, cancer, and kidney, bone, and heart damage.

 7 Scientists have reported a “tripling of risk for learning disabilities and special education among

 8 children with higher cadmium exposures, at levels common among U.S. children[.]”26 Cadmium,

 9 like lead, “displays a troubling ability to cause harm at low levels of exposure.”27 The U.S.

10 Department of Health and Human Services has determined that cadmium and cadmium

11 compounds are known human carcinogens and the EPA has likewise determined that cadmium is

12 a probable human carcinogen.28

13              66.   The EPA has set a maximum contaminant level for cadmium in drinking water of

14 5 ppb, 40 C.F.R. § 141.62; the FDA has set a maximum level in bottled water to 5 ppb, and the

15 WHO set a maximum cadmium level in drinking water to 3 ppb. Ex. 1 at 29.

16

17

18

19
20

21
     25
        Campbell, Product Heavy Metal Test Results (Dec. 11, 2019) (online at
22 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/12.pdf) (last accessed Feb.
   10, 2021).
23
   26
         Healthy Babies Bright Futures report, What’s in My Baby’s Food,
24
   https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-
25 04/BabyFoodReport_ENGLISH_R6.pdf at 14 (last accessed March 10, 2021).
     27
26        Id.

27   28
             ATSDR,        Public     Health     Statement:       Cadmium        (Sept.       2012),
     https://www.atsdr.cdc.gov/phs/phs.asp?id=46&tid=15 (last accessed Feb. 10, 2021).
28
                                               - 22 -
                                      CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 24 of 50




 1          67.    Despite Defendants’ assertion that all of their Baby Foods met criteria for each of

 2 the Heavy Metals, reports indicate that Defendants sold products containing levels as high as 6.3

 3 ppb cadmium.29

 4 Lead

 5          68.    The Baby Foods may also contain lead, which is another carcinogen and

 6 developmental toxin known to cause health problems in children.

 7          69.    Lead exposure can seriously harm the brain and nervous systems in children and is

 8 associated with a range of negative health outcomes such as behavioral problems, decreased

 9 cognitive performance, delayed puberty, and reduced postnatal growth.

10          70.    Exposure to lead in foods builds up over time. Build up can and has been

11 scientifically demonstrated to lead to the development of chronic poisoning, cancer,

12 developmental, and reproductive disorders, as well as serious injuries to the nervous system, and

13 other organs and body systems.

14          71.    Even very low exposure levels to lead “cause lower academic achievement,

15 attention deficits and behavior problems. No safe level of exposure has been identified.”30

16          72.    One study found that “children age 0 to 24 months lose more than 11 million IQ

17 points from exposure to arsenic and lead in food.31 Additionally, studies have established a link

18 between lead exposure and ADHD. Ex. 1 at 12.

19          73.    Although there is no federal standard for lead in baby food, health experts,

20 including the American Academy for Pediatrics, the Environmental Defense Fund, and Consumer

21
22

23
24   29
         Healthy Babies Bright Futures report, What’s in My                          Baby’s      Food,
25 https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-
   04/BabyFoodReport_ENGLISH_R6.pdf at 27 (last accessed March 10, 2021).
26
   30
      Id. at 13.
27
   31
      Id. at 7.
28
                                               - 23 -
                                 CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 25 of 50




 1 Reports, have agreed that lead in baby foods should not exceed 1 ppb.32 “The European Union has

 2 set the maximum lead level in infant formula to 20 ppb.”33

 3              74.   On January 15, 2021, the EPA issued Lead and Copper Rule Revisions, with a new

 4 “trigger level” for treatment of 10 ppb lead in drinking water, effective March 16, 2021. 86 F.R.

 5 28691 (Jan. 15, 2021). Previously, the EPA had required treatment for water exceeding lead

 6 concentrations of 15 ppb. 40 C.F.R. 141, Subpart I.

 7              75.   Again, Defendants did not cooperate with the Subcommittee’s investigation and

 8 instead produced a spreadsheet that “self-declared” that every product met criteria for each of the

 9 Heavy Metals, while declining to state what the criteria were.34

10              76.   Other reports, however, indicate Defendants sold products containing levels as high

11 as 14 ppb lead.35

12 Mercury

13              77.   The Baby Foods may also contain mercury, which increases the risk for

14 cardiovascular disease and can cause vision, intelligence, and memory problems for children

15 exposed in utero. Exposure to mercury has been linked to higher risk of lower IQ scores and

16 intellectual disability.36 Mercury exposure at two and three years of age has been positively

17 associated with autistic behaviors among pre-school age children. Ex. 1 at 12-13.

18

19   32
      Laura Reiley, New Report Finds Toxic Heavy Metals in Popular Baby Foods. FDA Failed to
20 Warn     Consumers of Risk, The Washington Post (Feb. 4, 2021), available at
   https://www.washingtonpost.com/business/2021/02/04/toxic-metals-baby-food/ (last accessed
21 Feb. 10, 2021).
22   33
          Id.
23   34
        Campbell, Product Heavy Metal Test Results (Dec. 11, 2019) (online at
   https://oversight.house.gov/sites/democrats.oversight.house.gov/files/12.pdf) (last accessed Feb.
24
   10, 2021).
25 35
         Healthy Babies Bright Futures report, What’s in My Baby’s Food,
26 https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-
   04/BabyFoodReport_ENGLISH_R6.pdf at 22 (last accessed March 10, 2021).
27
   36
      Id. at 14.
28
                                                 - 24 -
                                    CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 26 of 50




 1          78.    The EPA has set a maximum contaminant level for mercury in drinking water at 2

 2 ppb. Ex. 1 at 32.

 3          79.    While federal regulations regarding levels of Heavy Metals in most baby foods are

 4 non-existent, it is not due to a lack of risk. According to Linda McCauley, Dean of the Nell

 5 Hodgson Woodruff School of Nursing at Emory University, who studies environmental health

 6 effects, stated, “No level of exposure to these [heavy] metals has been shown to be safe in

 7 vulnerable infants.”37

 8          80.    Indeed, the FDA has acknowledged that “exposure to [these four heavy] metals are

 9 likely to have the most significant impact on public health” and has prioritized them in connection

10 with its heavy metals workgroup looking to reduce the risks associated with human consumption

11 of heavy metals.38

12          81.    Despite the known risks of exposure to these heavy metals, Defendants have

13 negligently, recklessly, and/or knowingly sold the Baby Foods without disclosing they may

14 contain levels of arsenic, mercury, cadmium and lead to consumers like Plaintiff.

15          B.     Perchlorate

16          82.    The Baby Foods may contain perchlorate, a neurotoxic chemical compound.

17 Perchlorate can disrupt the function of the thyroid, which is crucial for normal growth and

18 development of the central nervous system in infants and young children.39 It has also been “linked

19 to IQ loss among children born to mothers with thyroid dysfunction.”40
20

21
     37
      https://www.nytimes.com/2021/02/04/health/baby-food-metals-arsenic.html (last accessed
22 February 5, 2021).

23   38
         FDA, Metals, https://www.fda.gov/Food/FoodborneIllnessContaminants/Metals/default.htm
     (last accessed Feb. 10, 2021).
24
     39
25      https://www.fda.gov/food/chemicals/perchlorate-questions-and-answers (last accessed March
     9, 2021).
26
     40
         Healthy Babies Bright Futures report, What’s in My                            Baby’s   Food,
27 https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-
   04/BabyFoodReport_ENGLISH_R6.pdf at 8 (last accessed March 10, 2021).
28
                                               - 25 -
                                 CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 27 of 50




 1          83.     The levels of perchlorate in children’s food has increased significantly from 2005.

 2 Perchlorate, which is both a naturally occurring and manmade chemical, was approved by the FDA

 3 in 2005 for use as an antistatic in plastic food packaging. In 2016, the FDA expanded the approval

 4 to cover dry food handling equipment. Hypochlorite bleach, which is used to disinfect food

 5 processing equipment, can also create perchlorate as a product of degradation.

 6          84.     The dangers of perchlorate in human food are recognized by the FDA.41 The EPA

 7 has also recognized the dangers of perchlorate in drinking water and has set the maximum

 8 contaminant level goal for perchlorate in drinking water of 56 µg/L. 85 F.R. 43990 (July 21, 2020).

 9          85.     At all times during the Class Period, Defendants knew or should have known the

10 Baby Foods contained or may contain perchlorate, and/or were not sufficiently tested for

11 perchlorate. During this time, Defendants omitted any reference to the presence or risk of

12 perchlorate from the Baby Foods’ packaging.

13          86.     Defendants knew or should have known that perchlorate is a potentially dangerous

14 contaminant that poses health risks to infants and children.

15          87.     Defendants knew or should have known they owed consumers a duty of care to

16 prevent, or at the very least, minimize, the presence of perchlorate in the Baby Foods.

17          88.     Defendants knew or should have known they owed consumers a duty of care to

18 adequately test for perchlorate in the Baby Foods.

19          89.     Defendants knew consumers purchased the Baby Foods based on the reasonable
20 expectation that Defendants manufactured the Baby Foods to the highest standards to be safe and

21 healthy for consumption by infants and children. Defendants knew or should have known
22 consumers reasonably inferred that they would hold the Baby Foods to the highest standards for

23 preventing the presence or risk of perchlorate and for testing for perchlorate.
24

25   41
         FDA,     Exploratory     Survey Data          on     Perchlorate    in     Food     2004-2005,
26 https://www.fda.gov/food/chemicals/exploratory-survey-data-perchlorate-food-2004-2005 (last
   accessed Feb. 10, 2021). (“Human exposure to sufficient doses of perchlorate can interfere with
27 iodide uptake into the thyroid gland, disrupting its functions and potentially leading to a reduction
   in the production of thyroid hormones.”).
28
                                                  - 26 -
                                    CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 28 of 50




 1            90.    Still, certain Baby Foods are sold by Defendants that may contain levels of

 2 perchlorate.

 3            91.    Despite the risk and/or actual presence of these unnatural and potentially harmful

 4 chemicals, Defendants prominently warrant, claim, feature, represent, advertise, or otherwise

 5 market the Baby Foods as “organic” and appropriate for consumption by infants and fail to disclose

 6 the presence of Heavy Metals, perchlorate, or other undesirable toxins or contaminants.

 7   IV.      Defendants’ Marketing Misled and Deceived Consumers

 8            92.    Defendants’ Marketing wrongfully conveys to consumers that their Baby Foods

 9 have certain superior quality and characteristics that they do not actually possess.

10            93.    For instance, although Defendants misleadingly cause consumers to believe their

11 Baby Foods do not contain Heavy Metals through their Marketing and omissions, the Baby Foods

12 do in fact contain undisclosed Heavy Metals, which is material information to reasonable

13 consumers.

14            94.    For example, the following foods were tested and found to contain undisclosed

15 Heavy Metals at the following levels:42

16
          Food                     Arsenic   Arsenic       Lead    Cadmium Mercury         Perchlorate
17                                 (total,   (inorganic,   (ppb)   (ppb)   (total,         (ppb)
18                                 ppb)      ppb)                          ppb)
          Plum Organics Gentle     4.6       --43          4.7     < 1.1   < 0.278         --
19        Organic Infant Formula
          with Iron, Milk-Based
20        Powder- 0-12 months
21
22

23
24
     42
25    The following chart represents the levels of Heavy Metals in Defendants’ products included in
   the Healthy Babies Bright Futures Report, dated October 2019.                      Available at:
26 https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-
   04/BabyFoodReport_ENGLISH_R6.pdf (last accessed February 4, 2021).
27
   43
      “--” indicates that analysis was not performed by Healthy Babies Bright Futures.
28
                                                  - 27 -
                                     CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 29 of 50




          Food                    Arsenic    Arsenic       Lead     Cadmium Mercury         Perchlorate
 1                                (total,    (inorganic,   (ppb)    (ppb)   (total,         (ppb)
 2                                ppb)       ppb)                           ppb)
          Plum Organics Just      3.1*44     --            5.6      2.3     <0.142          --
 3        Sweet Potato Organic
          Baby Food- 1, 4
 4        months
 5        Plum Organics Just      7.2        --            0.9*     <0.5         <0.139     --
 6        Peaches Organic Baby
          Food (Stage 1)
 7
          Plum Organics Just      7.6        --            2.5      <0.5         0.194*     --
 8        Prunes Organic Baby
          Food- 1, 4 months &
 9        up
10
          Plum Organics           2.4*       --            1.4*     2.4          <0.139     --
11        Pumpkin Banana
          Papaya Cardamom, 6
12        months & up
13        Plum Organics Apple,    5.6*       --            2.2      1.9          0.145*     --
          Raisin, & Quinoa
14
          Organic Baby Food- 2
15
          Plum Organics Little    49.9       --            1.4*     6.3          0.726      --
16        Teethers Organic
          Multigrain Teething
17        Wafers- Banana with
          Pumpkin- Baby
18        Crawler
19
          Plum Organics Mighty    4045       39            3.4      24.3         <0.137     1.8(J)
20        Morning Bar-
          Blueberry Lemon-
21        Tots, 15 months & up
22
      Table 1.
23
24
     44
25     An “*” indicates that test results were estimated, between the limit of detection and the limit of
     quantitation.
26
     45
     “This value is the average of 3 tests of total arsenic (44, 37, and 39 ppb). The original
27 homogenized bar was tested twice, and homogenate of a second, separate bar from the same box
   was tested once.”
28
                                              - 28 -
                                 CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 30 of 50




 1          95.    In addition, based on information and belief, testing conducted by independent

 2 laboratories further confirmed the presence of undisclosed Heavy Metals in the Baby Foods.

 3          96.    Defendants’ Marketing wrongfully fails to disclose to consumers the presence of

 4 Heavy Metals, perchlorate, or other undesirable toxins or contaminants in their Baby Foods.

 5          97.    Based on Defendants’ Marketing, a reasonable consumer would not suspect the

 6 presence of Heavy Metals, perchlorate, or other undesirable toxins or contaminants, nor would a

 7 reasonable consumer be able to detect the presence of Heavy Metals, perchlorate, or other

 8 undesirable toxins or contaminants in the Baby Foods without conducting his or her own scientific

 9 tests or reviewing scientific testing conducted on the Products.

10          98.    Reasonable consumers must and do rely on Defendants to honestly report what their

11 Baby Foods contain.

12          99.    In light of Defendants’ Marketing, including their “comprehensive” quality

13 controls, Defendants knew or should have known the Baby Foods contained or may contain Heavy

14 Metals, perchlorate, or other undesirable toxins or contaminants.

15          100.   Defendants had a duty to ensure the Baby Foods were as they were represented and

16 not deceptively, misleadingly, unfairly, and falsely marketed.

17          101.   Pursuant to the foregoing, Defendants’ Marketing is deceptive, misleading, unfair,

18 and false to Plaintiff and other consumers, including under the consumer protection laws of

19 California.
20          102.   Defendants acted negligently, recklessly, unfairly, and/or intentionally with their

21 deceptive, misleading, unfair, and false Marketing and omissions.
22          103.   Defendants knew that properly and sufficiently monitoring for Heavy Metals,

23 perchlorate, and other undesirable toxins or contaminants in their ingredients and Baby Foods was
24 not only important, but critical.

25          104.   Additionally, Defendants knew or should have been aware that a consumer would

26 be feeding the Baby Foods multiple times each day to his or her child, making it a primary source

27 of food for the child. This leads to repeated exposure of the Heavy Metals, perchlorate, or other
28 undesirable toxins or contaminants to the child.
                                                 - 29 -
                                  CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 31 of 50




 1          105.   Finally, Defendants knew or should have known they could control the levels of

 2 Heavy Metals, perchlorate, or other undesirable toxins or contaminants in the Baby Foods by

 3 properly monitoring their ingredients for Heavy Metals, perchlorate, or other undesirable toxins or

 4 contaminants and adjusting any formulation or diet to reduce ingredients that contained or may

 5 contain higher levels of Heavy Metals, perchlorate, or other undesirable toxins or contaminants.

 6          106.   Defendants’ omissions are material, false, misleading, and reasonably likely to

 7 deceive the public. This is true especially considering the long-standing campaign by Defendants

 8 to market the Baby Foods as healthy, nutritious, organic, and made from the best ingredients to

 9 induce consumers, such as Plaintiff, to purchase the products.

10          107.   Using such descriptions and promises makes Defendants’ advertising campaign

11 deceptive based on the presence or risk of Heavy Metals, perchlorate, or other undesirable toxins

12 or contaminants in the Baby Foods. Reasonable consumers, like Plaintiff, would consider the mere

13 presence or risk of Heavy Metals, perchlorate, or other undesirable toxins or contaminants in the

14 Baby Foods a material fact when considering what baby food to purchase.

15          108.   At all times during the Class Period, Defendants knew they were not sufficiently

16 and consistently monitoring or testing the Baby Foods or their ingredients for Heavy Metals,

17 perchlorate, or other undesirable toxins or contaminants. Defendants knew their failure to properly

18 and sufficiently test for Heavy Metals, perchlorate, or other undesirable toxins or contaminants in

19 the Baby Foods continued throughout the Class Period.
20          109.   Defendants knew, yet failed to disclose, their lack of regular testing, monitoring,

21 and knowledge Baby Foods contained or may contain Heavy Metals, perchlorate, or other
22 undesirable toxins or contaminants in the Baby Foods and ingredients.

23          110.   Defendants’ Marketing was misleading due to their failure to properly and
24 sufficiently monitor for and to disclose the risk of the presence of Heavy Metals, perchlorate, or

25 other undesirable toxins or contaminants in the Baby Foods.

26          111.   Defendants knew or should have known the Baby Foods contained or may contain

27 unmonitored levels of Heavy Metals, perchlorate, or other undesirable toxins or contaminants that
28 were inconsistent with their Marketing.
                                             - 30 -
                                    CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 32 of 50




 1          112.   Defendants knew or should have known that consumers expected them to ensure

 2 the Baby Foods and ingredients were monitored and tested for Heavy Metals, perchlorate, or other

 3 undesirable toxins or contaminants to ensure compliance with their Marketing.

 4          113.   Defendants knew or should have known consumers paid premium prices and

 5 expected Defendants to regularly test for Heavy Metals, perchlorate, or other undesirable toxins

 6 or contaminants and sufficiently monitor the presence of Heavy Metals, perchlorate, or other

 7 undesirable toxins or contaminants in the Baby Foods and ingredients.

 8          114.   Defendants’ above-referenced statements, representations, partial disclosures, and

 9 omissions are false, misleading, and crafted to deceive the public as they create an image that the

10 Baby Foods are healthy, nutritious, organic, and made from the best ingredients, are subject to

11 stringent quality control, and are free of Heavy Metals, perchlorate, or other undesirable toxins or

12 contaminants.

13          115.   Moreover, reasonable consumers, such as Plaintiff and the Class members, would

14 have no reason to doubt Defendants’ statements regarding the quality of the Baby Foods.

15 Defendants’ nondisclosure and/or concealment of the Heavy Metals, perchlorate, or other

16 undesirable toxins and contaminants in the Baby Foods, coupled with the misrepresentations

17 alleged herein that were intended to and did, in fact, cause consumers like Plaintiff and the

18 members of the Class, to purchase products they would not have if the true quality and ingredients

19 were disclosed or would not have paid a premium price for such baby food.
20          116.   As a result of Defendants’ wrongful Marketing, which includes misleading,

21 deceptive, unfair, and false statements and omissions, Defendants have generated substantial sales
22 of the Baby Foods, which allowed them to capitalize on, and reap enormous profits from,

23 consumers who paid the purchase price or premium for the Baby Foods that were not as advertised.
24          117.   This is not surprising given that, for example, organic baby food was valued at were

25 $1.9 billion in the U.S. in 2018 and is expected to reach $3.32 billion by 2024.46

26
     46
          https://www.businesswire.com/news/home/20200120005436/en/North-America-Organic-
27 Baby-Food-Market-Expected-to-Reach-a-Value-of-3.32-Billion-by-2024-with-a-CAGR-of-9.6---
   ResearchAndMarkets.com (last accessed February 4, 2021).
28
                                             - 31 -
                                 CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 33 of 50




 1           118.   The incredible rise in consumer demand for organic baby food is “driven by the

 2 growing awareness among consumers to limit that baby’s exposure to the harmful chemicals used

 3 in conventional food production and the awareness of the benefits of organic products.”47

 4        DEFENDANTS’ STATEMENTS AND OMISSIONS VIOLATE CALIFORNIA LAWS

 5           119.   California law is designed to ensure that a company’s claims about its products are

 6 truthful and accurate.

 7           120.   Defendants violated California law by negligently, recklessly, and/or intentionally

 8 incorrectly claiming that the Baby Foods are healthy, nutritious, organic, and “made from the best

 9 ingredients,” and by not accurately detailing that the products contain Heavy Metals, perchlorate,

10 or other undesirable toxins or contaminants.

11           121.   Defendants’ marketing and advertising campaign has been sufficiently lengthy in

12 duration, and widespread in dissemination, that it would be unrealistic to require Plaintiff to plead

13 relying upon each advertised misrepresentation.

14           122.   Defendants have engaged in this long-term advertising campaign to convince

15 potential customers that the Baby Foods were healthy, nutritious, organic, and “made from the best

16 ingredients,” and did not contain harmful ingredients, such as Heavy Metals, perchlorate, or other

17 undesirable toxins or contaminants.

18    PLAINTIFF’S RELIANCE WAS REASONABLE AND FORESEEN BY DEFENDANTS

19           123.   Plaintiff reasonably relied on Defendants’ claims, warranties, representations,

20 advertisements, and other marketing concerning the particular qualities and benefits of the Baby

21 Foods.
22           124.   Plaintiff read and relied upon the labels and packaging of the Baby Foods when

23 making her purchasing decisions. Had she known Defendants omitted the presence of Heavy
24 Metals, perchlorate, or other undesirable toxins or contaminants from their packaging, she would

25 not have purchase it.

26

27   47
       https://www.mordorintelligence.com/industry-reports/organic-baby-food-market (last accessed
     February 4, 2021).
28
                                              - 32 -
                                     CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 34 of 50




 1          125.    A reasonable consumer would consider the labeling of a product when deciding

 2 whether to purchase. Here, Plaintiff relied on the specific statements and omissions on the Baby

 3 Foods’ labeling that led her to believe it was healthy, nutritious, organic, and “made from the best

 4 ingredients,” and free of Heavy Metals, perchlorate, or other undesirable toxins or contaminants.

 5          DEFENDANTS’ KNOWLEDGE AND NOTICE OF THEIR BREACHES OF
                    THEIR EXPRESS AND IMPLIED WARRANTIES
 6
            126.    Defendants had sufficient notice of their breaches of express and implied
 7
     warranties. Defendants have, and had, exclusive knowledge of the physical and chemical make-
 8
     up of the Baby Foods. Defendants also had exclusive knowledge of their suppliers and whether
 9
     any suppliers provided ingredients that contained or may contain Heavy Metals, perchlorate, or
10
     other undesirable toxins or contaminants.
11
            127.    Moreover, Defendants were put on notice by the Healthy Babies Bright Future
12
     Report about the inclusion of Heavy Metals, perchlorate, or other undesirable toxins or
13
     contaminants in the Baby Foods.48
14
            128.    Defendants did not change their packaging or labels to include any disclaimer that
15
     the Baby Foods contained or may contain any levels of Heavy Metals, perchlorate, or other
16
     undesirable toxins or contaminants.
17
               PRIVITY EXISTS WITH PLAINTIFF AND THE PROPOSED CLASS
18
            129.    Defendants knew that consumers such as Plaintiff and the proposed Class would be
19
     the end purchasers of the Baby Foods and the target of their advertising and statements.
20
            130.    Defendants intended that the warranties, advertising, labeling, statements, and
21
     representations would be considered by the end purchasers of the Baby Foods, including Plaintiff
22
     and the proposed Class.
23
            131.    Defendants directly marketed to Plaintiff and the proposed Class through
24
     statements on their website, labeling, advertising, and packaging.
25

26
     48
         Healthy Babies Bright Futures report, What’s in My                           Baby’s     Food,
27 https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-
   04/BabyFoodReport_ENGLISH_R6.pdf (last accessed March 10, 2021).
28
                                               - 33 -
                                 CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 35 of 50




 1          132.      Plaintiff and the proposed Class are the intended beneficiaries of the expressed and

 2 implied warranties.

 3                                   CLASS ACTION ALLEGATIONS

 4          133.      Plaintiff brings this action individually and on behalf of the following Class

 5 pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure:

 6                    All persons who, from February 5, 2015, to the present, purchased
                      the Baby Foods for household or business use, and not for resale (the
 7                    “Class”).
 8          134.      Plaintiff Ellison brings this action individually and on behalf of the following

 9 Subclass pursuant to Rules 23(a) and 23(b)(2) and (3) of the Federal Rules of Civil Procedure:

10                    All persons who are citizens of the State of Oregon who, from
                      February 5, 2015, to the present purchased the Baby Foods for
11                    household or business use, and not for resale (the “Oregon
                      Subclass”).
12

13
            135.      Excluded from the Class and Subclass (collectively, “Classes”) are the Defendants,
14
     any parent companies, subsidiaries, and/or affiliates, officers, directors, legal representatives,
15
     employees, co-conspirators, all governmental entities, and any judge, justice, or judicial officer
16
     presiding over this matter.
17
            136.      This action is brought and may be properly maintained as a class action. There is
18
     a well-defined community of interests in this litigation and the members of the Classes are easily
19
     ascertainable.
20
            137.      The members in the proposed Classes are so numerous that individual joinder of all
21
     members is impracticable, and the disposition of the claims of the members of all Classes in a
22
     single action will provide substantial benefits to the parties and Court.
23
            138.      Questions of law and fact common to Plaintiff and the Classes include, but are not
24
     limited to, the following:
25
                      (a)    whether Defendants owed a duty of care;
26
                      (b)    whether Defendants knew or should have known that the Baby Foods
27
     contained or may contain Heavy Metals;
28
                                                - 34 -
                                       CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 36 of 50




 1                 (c)    whether Defendants knew or should have known the Baby Foods contained

 2 or may contain perchlorate;

 3                 (d)    whether Defendants represented and continue to represent that the Baby

 4 Foods are healthy, nutritious, organic, made from the best ingredients, and safe for consumption

 5 (by infants);

 6                 (e)    whether Defendants represented and continue to represent that the

 7 manufacturing of their Baby Foods are subjected to rigorous quality standards;

 8                 (f)    whether Defendants represented and continue to represent the Baby Foods

 9 as organic;

10                 (g)    whether Defendants failed to disclose that the Baby Foods contained or may

11 contain Heavy Metals;

12                 (h)    whether Defendants failed to disclose that the Baby Foods contained or may

13 contain perchlorate;

14                 (i)    whether Defendants’ representations in advertising, warranties, packaging,

15 and/or labeling are false, deceptive, and misleading;

16                 (j)    whether those representations are likely to deceive a reasonable consumer;

17                 (k)    whether Defendants had knowledge that those representations were false,

18 deceptive, and misleading;

19                 (l)    whether Defendants continue to disseminate those representations despite
20 knowledge that the representations are false, deceptive, and misleading;

21                 (m)    whether a representation that a product is healthy, nutritious, organic, made
22 from the best ingredients, and safe for consumption and does not contain Heavy Metals,

23 perchlorate, or other undesirable toxins or contaminants is material to a reasonable consumer;
24                 (n)    whether Defendants’ Marketing of the Baby Foods are likely to mislead,

25 deceive, confuse, or confound consumers acting reasonably;

26                 (o)    whether Defendants violated the laws of the State of California;

27                 (p)    whether Defendants violated the laws of the State of Oregon;
28                 (q)    whether Defendants breached their express warranties;
                                                - 35 -
                                   CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 37 of 50




 1                  (r)     whether Defendants breached their implied warranties;

 2                  (s)     whether Defendants engaged in unfair trade practices;

 3                  (t)     whether Defendants engaged in false advertising;

 4                  (u)     whether Defendants' conduct was negligent per se;

 5                  (v)     whether Defendants made negligent and/or fraudulent misrepresentations

 6 and/or omissions;

 7                  (w)     whether Plaintiff and members of the Class are entitled to actual, statutory,

 8 and punitive damages; and

 9                  (x)     whether Plaintiff and the members of the Class are entitled to declaratory

10 and injunctive relief.

11           139.   Defendants engaged in a common course of conduct giving rise to the legal rights

12 sought to be enforced by Plaintiff individually and on behalf of the other members of the Classes.

13 Identical statutory violations and business practices and harms are involved. Individual questions,

14 if any, are not prevalent in comparison to the numerous common questions that dominate this

15 action.

16           140.   Plaintiff’s claims are typical of those of the members of the Classes in that they are

17 based on the same underlying facts, events, and circumstances relating to Defendants’ conduct.

18           141.   Plaintiff will fairly and adequately represent and protect the interests of the Classes,

19 has no interests incompatible with the interests of the Classes, and has retained counsel competent
20 and experienced in class action, consumer protection, and false advertising litigation.

21           142.   Class treatment is superior to other options for resolution of the controversy
22 because the relief sought for each member of the Classes is small such that, absent representative

23 litigation, it would be infeasible for members of the Class to redress the wrongs done to them.
24           143.   Questions of law and fact common to the Classes predominate over any questions

25 affecting only individual members of the Classes.

26           144.   As a result of the foregoing, class treatment is appropriate.

27
28
                                               - 36 -
                                      CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 38 of 50




 1                                            COUNT I
               (Negligent Misrepresentation Against Defendants on Behalf of the Class
 2                             or, Alternatively, the Oregon Subclass)
 3
            145.    Plaintiff incorporates by reference and reallege each and every allegation contained
 4
     above, as though fully set forth herein.
 5
            146.    Plaintiff reasonably placed her trust and reliance in Defendants’ representations that
 6
     the Baby Foods were as marketed to her and the Class, and were healthy, nutritious, organic, made
 7
     from the best ingredients, and safe for consumption, and did not contain Heavy Metals,
 8
     perchlorate, or other undesirable toxins or contaminants.
 9
            147.    Because of the relationship between the parties, Defendants owed Plaintiff and the
10
     Class a duty to use reasonable care in the formulation, testing, manufacturing, marketing,
11
     distribution, and sale of the Baby Foods, and to impart correct and reliable disclosures concerning
12
     the presence of Heavy Metals, perchlorate, or other undesirable toxins or contaminants in the Baby
13
     Foods or, based upon their superior knowledge, having spoken, to say enough to not be misleading.
14
            148.    Defendants breached their duty to Plaintiff and the Class by formulating, testing,
15
     manufacturing, advertising, marketing, distributing, and selling products to Plaintiff and the Class
16
     that did not have the ingredients, qualities, characteristics, and suitability for consumption as
17
     marketed by Defendants and by providing false, misleading, and/or deceptive information
18
     regarding the nature of the Baby Foods.
19
            149.    Defendants knew or should have known the ingredients, qualities, and
20
     characteristics of the Baby Foods were not as advertised or suitable for their intended use
21
     (consumption by infants) and were otherwise not as warranted and represented.
22
            150.    Plaintiff and the Class reasonably and justifiably relied upon the information
23
     supplied to them by the Defendants. A reasonable consumer would have relied on Defendants’
24
     warranties, statements, representations, advertising, packaging, labeling, and other marketing as
25
     to the quality, make-up, and included ingredients of the Baby Foods.
26
            151.    As a direct and proximate result of Defendants’ misrepresentations, Plaintiff and
27
     the Class suffered actual damages in that they purchased the Baby Foods that were worth less than
28
                                               - 37 -
                                      CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 39 of 50




 1 the price paid and that they would not have purchased at all had they known they contained or may

 2 contain Heavy Metals, perchlorate, or other undesirable toxins or contaminants that do not conform

 3 to the products’ labels, packaging, advertising, and statements.

 4          152.   Defendants failed to use reasonable care in their communications and

 5 representations to Plaintiff and the Class, especially in light of their knowledge of the presence of

 6 Heavy Metals, perchlorate, or other undesirable toxins or contaminants in the Baby Foods and the

 7 importance consumers place on ingredients when deciding whether to purchase products such as

 8 the Baby Foods.

 9          153.   By virtue of Defendants’ negligent misrepresentations, Plaintiff and the Class have

10 been damaged in an amount to be proven at trial or alternatively, seek rescission and disgorgement

11 under this Count.

12                                            COUNT II
      (Violations of California’s Consumer Legal Remedies Act, California Civil Code §§1750,
13                        Et Seq., Against Defendants on Behalf of the Class)
14          154.   Plaintiff incorporates by reference and realleges each and every allegation
15 contained above, as though fully set forth herein.

16          155.   Plaintiff and each proposed Class member is a “consumer,” as that term is defined
17 in California Civil Code section 1761(d).

18          156.   The Baby Foods are “goods,” as that term is defined in California Civil Code
19 section 1761(a).
20          157.   Defendants are a “person” as that term is defined in California Civil Code section
21 1761(c).
22          158.   Plaintiff’s and each proposed Class member’s purchase of Defendants’ products
23 constituted a “transaction” as that term is defined in California Civil Code section 1761(e).
24          159.   Defendants’ conduct alleged herein violates the following provisions of
25 California’s Consumer Legal Remedies Act (the “CLRA”):

26                 (a)     California Civil Code section 1770(a)(5), by negligently, recklessly, and/or
27 intentionally representing that the Baby Foods are healthy, nutritious, organic, made from the best
28
                                              - 38 -
                                     CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 40 of 50




 1 ingredients, and safe for consumption, and by failing to make any mention of Heavy Metals,

 2 perchlorate, or other undesirable toxins or contaminants in the Baby Foods;

 3                 (b)     California Civil Code section 1770(a)(7), by negligently, recklessly, and/or

 4 intentionally representing that the Baby Foods were of a particular standard, quality, or grade,

 5 when they were of another;

 6                 (c)     California Civil Code section 1770(a)(9), by negligently, recklessly, and/or

 7 intentionally advertising the Baby Foods with intent not to sell them as advertised; and

 8                 (d)     California Civil Code section 1770(a)(16), by representing that the Baby

 9 Foods have been supplied in accordance with previous representations when they have not.

10          160.   As a direct and proximate result of these violations, Plaintiff and the Class have

11 been harmed, and that harm will continue unless Defendants are enjoined from using the

12 misleading marketing described herein in any manner in connection with the advertising and sale

13 of the Baby Foods.

14          161.   Plaintiff seeks an award of attorneys’ fees pursuant to, inter alia, California Civil

15 Code section 1780(e) and California Code of Civil Procedure section 1021.5.

16                                           COUNT III
         (Violations of California False Advertising Law, California Business & Professions
17                Code §§17500, Et Seq., Against Defendants on Behalf of the Class)
18          162.   Plaintiff incorporates by reference and realleges each and every allegation
19 contained above, as though fully set forth herein.
20          163.   California’s False Advertising Law prohibits any statement in connection with the
21 sale of goods “which is untrue or misleading.” Cal. Bus. & Prof. Code §17500.
22          164.   As set forth herein, Defendants’ claims that the Baby Foods are healthy, nutritious,
23 organic, made from the best ingredients, and safe for consumption are literally false and likely to
24 deceive the public.

25          165.   Defendants’ claims that the Baby Foods are healthy, nutritious, organic, made from
26 the best ingredients, and safe for consumption are untrue or misleading, as is failing to mention

27
28
                                             - 39 -
                                    CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 41 of 50




 1 the presence of Heavy Metals, perchlorate, or other undesirable toxins or contaminants in the Baby

 2 Foods.

 3          166.    Defendants knew, or reasonably should have known, that all these claims were

 4 untrue or misleading.

 5          167.    Defendants’ conduct is ongoing and continuing, such that prospective injunctive

 6 relief is necessary, especially given Plaintiff's desire to purchase these products in the future if they

 7 can be assured that, so long as the Baby Foods are as advertised: healthy, nutritious, organic, made

 8 from the best ingredients, and safe for consumption, and do not contain Heavy Metals, perchlorate,

 9 or other undesirable toxins or contaminants.

10          168.    Plaintiff and members of the Class are entitled to injunctive and equitable relief,

11 and restitution in the amount they spent on the Baby Foods.

12                                           COUNT IV
            (Violations of the Unfair Competition Law, California Business & Professions
13                Code §§17200, Et Seq., Against Defendants on Behalf of the Class)
14          169.    Plaintiff incorporates by reference and realleges each and every allegation
15 contained above, as though fully set forth herein.

16          170.    The Unfair Competition Law prohibits any “unlawful, unfair or fraudulent business
17 act or practice.” Cal. Bus. & Prof. Code §17200.

18 Fraudulent

19          171.    Defendants’ statements that the Baby Foods are healthy, nutritious, organic, made
20 from the best ingredients, and safe for consumption are literally false and likely to deceive the

21 public, as is Defendants’ failing to make any mention of Heavy Metals, perchlorate, or other
22 undesirable toxins or contaminants in the Baby Foods.

23 Unlawful
24          172.    As alleged herein, Defendants have advertised the Baby Foods with false or
25 misleading claims, such that Defendants’ actions as alleged herein violate at least the following

26 laws:

27              •   The CLRA, California Business & Professions Code sections 1750, et seq.; and
28
                                               - 40 -
                                      CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 42 of 50




 1              •   The False Advertising Law, California Business & Professions Code sections

 2 17500, et seq.

 3 Unfair

 4          173.    Defendants’ conduct with respect to the labeling, packaging, advertising,

 5 marketing, and sale of the Baby Foods is unfair because Defendants’ conduct was immoral,

 6 unethical, unscrupulous, or substantially injurious to consumers and the utility of their conduct, if

 7 any, does not outweigh the gravity of the harm to their victims.

 8          174.    Defendants’ conduct with respect to the labeling, packaging, advertising,

 9 marketing, and sale of the Baby Foods is also unfair because it violates public policy as declared

10 by specific constitutional, statutory, or regulatory provisions, including, but not limited to, the

11 False Advertising Law and the CLRA.

12          175.    Defendants’ conduct with respect to the labeling, packaging, advertising,

13 marketing, and sale of the Baby Foods is also unfair because the consumer injury is substantial,

14 not outweighed by benefits to consumers or competition, and not one consumers themselves can

15 reasonably avoid.

16          176.    In accordance with California Business & Professions Code section 17203, Plaintiff

17 seeks an order enjoining Defendants from continuing to conduct business through fraudulent or

18 unlawful acts and practices and to commence a corrective advertising campaign. Defendants’

19 conduct is ongoing and continuing, such that prospective injunctive relief is necessary.
20          177.    On behalf of herself and the Class, Plaintiff also seeks an order for the restitution

21 of all monies from the sale the Baby Foods, which were unjustly acquired through acts of
22 fraudulent, unfair, or unlawful competition.

23                                          COUNT V
            (Breach of Express Warranty Against Defendants on Behalf of the Class, or
24                             Alternatively, the Oregon Subclass)
25          178.    Plaintiff incorporates by reference and realleges each and every allegation
26 contained above, as though fully set forth herein.

27
28
                                              - 41 -
                                     CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 43 of 50




 1          179.    Defendants marketed and sold the Baby Foods into the stream of commerce with

 2 the intent that the Baby Foods would be purchased by Plaintiff and the Class.

 3          180.    As set forth herein, Defendants made express representations to Plaintiff and the

 4 Class that the Baby Foods were healthy, nutritious, organic, made from the best ingredients, and

 5 safe for consumption.

 6          181.    Defendants made these express warranties regarding the Baby Foods’ quality,

 7 ingredients, and fitness for consumption in writing through their website, advertisements, and

 8 marketing materials and on the Baby Foods’ packaging and labels. These express warranties

 9 became part of the basis of the bargain that Plaintiff and the Class entered into upon purchasing

10 the Baby Foods.

11          182.    Defendants’ advertisements, warranties, and representations were made in

12 connection with the sale of the Baby Foods to Plaintiff and the Class. Plaintiff and the Class relied

13 on Defendants’ advertisements, warranties, and representations regarding the Baby Foods in

14 deciding whether to purchase Defendants’ products. Such promises became part of the basis of

15 the bargain between the parties, and thus constituted express warranties.

16          183.    On the basis of these express warranties, Defendants sold to Plaintiff and the Class

17 members the Baby Foods.

18          184.    Defendants knowingly breached the express warranties by including Heavy Metals,

19 perchlorate, or other undesirable toxins or contaminants in the Baby Foods.
20          185.    Defendants were on notice of this breach as they were aware of the included Heavy

21 Metals in the Baby Foods, and based on the public investigation by the nonprofit organization,
22 Healthy Babies Bright Futures, that showed their baby food products as containing Heavy Metals

23 and/or perchlorate.
24          186.    Privity exists because Defendants expressly warranted to Plaintiff and the Class

25 that the Baby Foods were healthy, nutritious, organic, made from the best ingredients, and safe for

26 consumption, and by failing to make any mention of Heavy Metals, perchlorate, or other

27 undesirable toxins or contaminants.
28
                                              - 42 -
                                     CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 44 of 50




 1          187.   Plaintiff and the Class members reasonably relied on the express warranties by

 2 Defendants.

 3          188.   As a direct and proximate result of Defendants’ breach of their express warranties,

 4 Plaintiff and the Class sustained damages as they purchased the Baby Foods that were worth less

 5 than the price paid and they would not have purchased at all had they known the Baby Foods

 6 contained or may contain Heavy Metals, perchlorate, or other undesirable toxins or contaminants

 7 that do not conform to the products’ labels, packaging, advertising, and statements.

 8          189.   Plaintiff, on behalf of herself and the Class, seeks actual damages for Defendants’

 9 failure to deliver goods that conform to their express warranty and resulting breach.

10                                       COUNT VI
   (Breach of Implied Warranty of Merchantability Against Defendants on Behalf of the Class
11                         or, Alternatively, the Oregon Subclass)
12          190.   Plaintiff incorporates by reference and realleges each and every allegation
13 contained above, as though fully set forth herein.

14          191.   Defendants are a merchant engaging in the sale of goods to Plaintiff and the Class
15 members.

16          192.   There was a sale of goods from Defendants to Plaintiff and the Class members.
17          193.   As set forth herein, Defendants manufactured and sold the Baby Foods, and prior
18 to the time the Baby Foods were purchased by Plaintiff and the Class, impliedly warranted that the

19 Baby Foods were of merchantable quality, fit for their ordinary use (consumption by infants), and
20 conformed to the promises and affirmations of fact made on the Baby Foods’ labels and packaging,

21 including that the food was healthy, nutritious, organic, made from the best ingredients, and
22 appropriate for human infant consumption.

23          194.   Plaintiff and the Class relied on Defendants’ promises and affirmations of fact when
24 they purchased the Baby Foods.

25          195.   The Baby Foods were not fit for their ordinary use (consumption by infants) and
26 did not conform to Defendants’ affirmations and promises as they contained or may contain Heavy

27
28
                                             - 43 -
                                    CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 45 of 50




 1 Metals, perchlorate, or other undesirable toxins or contaminants that do not conform to the

 2 packaging or labels.

 3          196.   These promises became part of the basis of the bargain between the parties and thus

 4 constituted implied warranties.

 5          197.   Defendants breached the implied warranties by selling the Baby Foods that failed

 6 to conform to the promises or affirmations of fact made on the packaging or labels as each product

 7 contained Heavy Metals, perchlorate, or other undesirable toxins or contaminants.

 8          198.   Defendants were on notice of this breach as they were aware of the inclusion of

 9 Heavy Metals, perchlorate, or other undesirable toxins or contaminants in the Baby Foods, and

10 based on the public investigation by the nonprofit organization, Healthy Babies Bright Futures,

11 that showed their baby food products as containing Heavy Metals and/or perchlorate.

12          199.   Privity exists because Defendants impliedly warranted to Plaintiff and the Class

13 members through the warranting, packaging, advertising, marketing, and labeling that the Baby

14 Foods were healthy, nutritious, organic, made from the best ingredients, and safe for consumption

15 and by failing to make any mention of Heavy Metals, perchlorate, or other undesirable toxins or

16 contaminants.

17          200.   As a direct and proximate result of Defendant’s breach of their implied warranties,

18 Plaintiff and the Class suffered actual damages as they purchased the Baby Foods that were worth

19 less than the price paid and that they would not have purchased at all had they known of the
20 presence of Heavy Metals, perchlorate, or other undesirable toxins or contaminants.

21          201.   Plaintiff, on behalf of herself and the Class, seeks actual damages for Defendant’s
22 failure to deliver goods that conform to their implied warranties and resulting breach.

23                                          COUNT VII
                    (Unjust Enrichment Against Defendants on Behalf of the Class or,
24
                                  Alternatively, the Oregon Subclass)
25          202.   Plaintiff incorporates by reference and realleges each and every allegation
26   contained above, as though fully set forth herein.
27
28
                                              - 44 -
                                     CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 46 of 50




 1          203.    Substantial benefits have been conferred on Defendants by Plaintiff and the Class

 2   through the purchase of the Baby Foods. Defendants knowingly and willingly accepted and

 3   enjoyed these benefits.

 4          204.    Defendants either knew or should have known that the payments rendered by

 5   Plaintiff were given and received with the expectation that the Baby Foods would have the

 6   qualities, characteristics, ingredients, and suitability for consumption represented and warranted

 7   by Defendants. As such, it would be inequitable for Defendants to retain the benefit of the

 8   payments under these circumstances.

 9          205.    Defendants’ acceptance and retention of these benefits under the circumstances

10   alleged herein make it inequitable for Defendants to retain the benefits without payment of the

11   value to Plaintiff and the Class.

12          206.    Plaintiff and the Class are entitled to recover from Defendants all amounts

13   wrongfully collected and improperly retained by Defendants, plus interest thereon.

14          207.    Plaintiff and the Class seek actual damages, injunctive and declaratory relief,

15 attorneys’ fees, costs, and any other just and proper relief available under the laws.

16                                        COUNT VIII
            (Fraudulent Misrepresentation Against Defendants on Behalf of the Class or,
17
                               Alternatively, the Oregon Subclass)
18          208.    Plaintiff incorporates by reference and realleges each and every allegation
19 contained above, as though fully set forth herein.
20          209.    Defendants falsely represented to Plaintiff and the Class that their Baby Foods were
21 healthy, nutritious, organic, made from the best ingredients, and safe for consumption.
22          210.    Defendants intentionally, knowingly, and recklessly made these misrepresentations
23 to induce Plaintiff and the Class to purchase their Baby Foods.
24          211.    Defendants knew their representations about the Baby Foods were false in that the
25 Baby Foods contained or may contain, levels of Heavy Metals, perchlorate, or other undesirable

26 toxins or contaminants that do not conform to the products’ labels, packaging, advertising, and

27
28
                                              - 45 -
                                     CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 47 of 50




 1 statements. Defendants allowed their packaging, labels, advertisements, promotional materials,

 2 and websites to intentionally mislead consumers, such as Plaintiff and the Class.

 3          212.    Plaintiff and the Class did in fact rely on these misrepresentations and purchased

 4 the Baby Foods to their detriment. Given the deceptive manner in which Defendants advertised,

 5 represented, and otherwise promoted the Baby Foods, Plaintiff’s and the Class’s reliance on

 6 Defendants’ misrepresentations was justifiable.

 7          213.    As a direct and proximate result of Defendants’ conduct, Plaintiff and the Class

 8 have suffered actual damages in that they purchased Baby Foods that were worth less than the

 9 price they paid and that they would not have purchased at all had they known the Baby Foods

10 contained or may contain Heavy Metals, perchlorate, or other undesirable toxins or contaminants

11 that do not conform to the products’ labels, packaging, advertising, and statements.

12          214.    Plaintiff and the Class seek actual damages, injunctive and declaratory relief,

13 attorneys’ fees, costs, and any other just and proper relief available under the laws.

14                                         COUNT XV
                   (Fraud by Omission Against Defendants on Behalf of the Class or,
15                              Alternatively, the Oregon Subclass)
16          215.    Plaintiff incorporates by reference and realleges each and every allegation
17 contained above, as though fully set forth herein.

18          216.    Defendants concealed from and failed to disclose to Plaintiff and the Class that their
19 Baby Foods contained or may contain, Heavy Metals, perchlorate, or other undesirable toxins or
20 contaminants that do not conform to the products’ labels, packaging, advertising, and statements.

21          217.    Defendants were under a duty to disclose to Plaintiff and the Class the true quality,
22 characteristics, ingredients and suitability of the Baby Foods because: (1) Defendants were in a

23 superior position to know the true state of facts about their products; (2) Defendants were in a
24 superior position to know the actual ingredients, characteristics, and suitability of the Baby Foods

25 for consumption by infants; and (3) Defendants knew that Plaintiff and the Class could not

26 reasonably have been expected to learn or discover that the Baby Foods were misrepresented in

27 the packaging, labels, advertising, and websites prior to purchasing the Baby Foods.
28
                                              - 46 -
                                     CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 48 of 50




 1          218.    The facts concealed or not disclosed by Defendants to Plaintiff and the Class are

 2 material in that a reasonable consumer would have considered them important when deciding

 3 whether to purchase the Baby Foods.

 4          219.    Plaintiff and the Class justifiably relied on Defendants’ omissions to their

 5 detriment. The detriment is evident from the true quality, characteristics, and ingredients of the

 6 Baby Foods, which is inferior when compared to how the Baby Foods are advertised and

 7 represented by Defendants.

 8          220.    As a direct and proximate result of Defendants’ conduct, Plaintiff and the Class

 9 have suffered actual damages in that they purchased Baby Foods that were worth less than the

10 price they paid and that they would not have purchased at all had they known Baby Foods

11 contained or may contain Heavy Metals, perchlorate, or other undesirable toxins or contaminants

12 that do not conform to the products’ labels, packaging, advertising, and statements.

13          221.    Plaintiff and the Class seek actual damages, injunctive and declaratory relief,

14 attorneys’ fees, costs, and any other just and proper relief available under the laws.

15
                                         PRAYER FOR RELIEF
16
            WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, prays
17
     for judgment against the Defendants as to each and every count, including:
18
            A.      An order declaring this action to be a proper class action, appointing Plaintiff and
19
     her counsel to represent the Class, and requiring Defendants to bear the costs of class notice;
20
            B.      An order enjoining Defendants from selling the Baby Foods until the higher and/or
21
     unsafe levels of Heavy Metals are removed or full disclosure of the presence of such appears on
22
     all labels, packaging, and advertising;
23
            C.      An order enjoining Defendants from selling the Baby Foods in any manner
24
     suggesting or implying that they are healthy, nutritious, and safe for consumption;
25
            D.      An order requiring Defendants to engage in a corrective advertising campaign and
26
     engage in any further necessary affirmative injunctive relief, such as recalling existing products;
27
28
                                               - 47 -
                                      CLASS ACTION COMPLAINT
      Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 49 of 50




 1          E.     An order awarding declaratory relief, and any further retrospective or prospective

 2 injunctive relief permitted by law or equity, including enjoining Defendants from continuing the

 3 unlawful practices alleged herein, and injunctive relief to remedy Defendants’ past conduct;

 4          F.     An order requiring Defendants to pay restitution to restore all funds acquired by

 5 means of any act or practice declared by this Court to be an unlawful, unfair, or fraudulent business

 6 act or practice, untrue or misleading advertising, or a violation of law, plus pre- and post-judgment

 7 interest thereon;

 8          G.     An order requiring Defendants to disgorge or return all monies, revenues, and

 9 profits obtained by means of any wrongful or unlawful act or practice;

10          H.     An order requiring Defendants to pay all actual and statutory damages permitted

11 under the counts alleged herein;

12          I.     An order requiring Defendants to pay punitive damages on any count so allowable;

13          J.     An order awarding attorneys’ fees and costs to Plaintiff and the Class; and

14          K.     An order providing for all other such equitable relief as may be just and proper.

15
                                             JURY DEMAND
16
            Plaintiff hereby demands a trial by jury on all issues so triable.
17
     Dated: March 23, 2021                        BARRACK RODOS & BACINE
18                                                STEPHEN R. BASSER (121590)
                                                  SAMUEL M. WARD (216562)
19
20
                                                  By: s/ STEPHEN R . BASSER
21
22                                                One America Plaza
                                                  600 West Broadway, Suite 900
23                                                San Diego, CA 92101

24

25

26

27
28
                                               - 48 -
                                      CLASS ACTION COMPLAINT
     Case 4:21-cv-02015-YGR Document 1 Filed 03/23/21 Page 50 of 50




                                      Telephone: (619) 230-0800
 1                                    Facsimile: (619) 230-1874
 2                                    E-mail: sbasser@barrack.com
                                              sward@barrack.com
 3

 4                                    EMERSON FIRM, PLLC
                                      JOHN G. EMERSON (TX Bar No. 06602600)
 5                                    2500 Wilcrest, Suite 300
 6                                    Houston, TX 77042
                                      Telephone: (800)-551-8649
 7                                    Fax: (501)-286-4659
                                      jemerson@emersonfirm.com
 8
                                      Attorneys for Plaintiff Autumn Ellison
 9

10

11

12

13

14

15

16

17

18

19
20

21
22

23
24

25

26

27
28
                                     - 49 -
                            CLASS ACTION COMPLAINT
